Citation Nr: 0507316	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for ulcerative colitis, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for ulcerative 
colitis with removal of the large intestine and rectum.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel Board hearing at the RO 
in Newark, New Jersey.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his ulcerative colitis is due to 
stress incurred during active service and his service-
connected PTSD.  The veteran claims that he experienced 
symptomatology related to colitis during active military 
service, however, he did not seek medical treatment.  The 
veteran reports a diagnosis of ulcerative colitis in 1958.  
The veteran reported that a colectomy and ileostomy were 
performed in 1960.  The veteran also reported four more 
extensive operations to remove adhesions in the 1960s through 
the 1990s.  

The veteran was afforded a VA examination in July 2001.  The 
examiner indicated that he did not review the claims folder 
including the veteran's service medical records.  The 
examiner also did not provide an opinion regarding etiology 
of the veteran's claimed disorder to include whether it is 
related to his service-connected PTSD and/or stress incurred 
in service.  The veteran should be afforded another VA 
examination to assess the etiology of his claimed ulcerative 
colitis to include whether it is etiologically related to 
stress incurred in service and/or his service-connected PTSD.  
The examination should include a review of the entirety of 
the service medical records and private medical records in 
the claims folder.  The Board notes for the record that the 
claims folder contains treatment records from Massachusetts 
General Hospital dating from the 1960s through the 1990s.  
The examiner should also opine on the progression of the 
veteran's disorder, to include an opinion as to the likely 
date of onset of the ulcerative colitis.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of his 
ulcerative colitis, to include whether 
such disorder is etiologically related 
to his service-connected PTSD and/or 
stress incurred during active service.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file and provide an opinion as 
to the etiology of the veteran's 
ulcerative colitis, and whether it is 
at least as likely as not that this 
disorder was incurred in service and/or 
was due to his service-connected PTSD 
and/or was due to stress incurred 
during active service.  The examiner 
should also provide an opinion as to 
the progression of the veteran's 
disorder, to include the likely date of 
onset of ulcerative colitis.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to 
ulcerative colitis, claimed as 
secondary to his service-connected 
PTSD.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



